Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment and Arguments
Applicant’s amendment filed on January 6, 2022 has been entered and made of record.  Claims 1, 3, 4, 8-12, and 17-19 are pending and are being examined in this application.
In light of Applicant’s amendments to the claims and terminal disclaimer, the 101 double patenting rejections are withdrawn.
Applicant’s arguments with respect to the 103 have been fully considered, but are unpersuasive for at least the following reasons:
Applicant argues that the cited references do not disclose the claimed initializing a dictionary table with character strings. However, it is noted that Au’s disclosure of initializing a dictionary using a source alphabet (i.e., characters) [par. 32] teaches or suggests the claimed feature because a character string can have 0 or more characters. See also paragraph 35 of Au disclosing a “string” and an empty “string,” which, in the context of paragraph 32 of Au, means that the dictionary stores “character strings”]. 
Please note proposed examiner amendment to claim 1 in the Office Action Appendix dated April 20, 2022. The proposed amendments are also applicable to claim 10. Claim 19 would need to incorporate all of the limitations of claim 1 or be canceled.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 8-12, 17, and 18 are rejected under 35. U.S.C. 103 as being unpatentable over Au et al. (US Pub. 20090309769) in view of Karlov (US Pub. 20110103703).
Referring to claim 1, Au discloses a method for performing secure compression, the method comprising:
initializing a dictionary table comprising one or more character strings, wherein each of the one or more character strings is associated with a respective index [par. 32; a dictionary is initialized using a source alphabet]; 
...when the first concatenated prefix is not in the dictionary, reinserting the prefix...at a random index of the dictionary table [par. 35; when a string is not found, an empty string is randomly selected from the dictionary for storing a copy of the string]; and 
randomly inserting the first concatenated prefix into the dictionary table [par. 34; the dictionary is updated in accordance with random insertion in every iteration].
Au does not appear to explicitly disclose setting a prefix, wherein the prefix is/represents a first character from a file; reading a second character from a file; concatenating the second character to the prefix to generate a first concatenated prefix; and determining if the first concatenated prefix is in the dictionary table.
However, Karlov discloses setting a prefix, wherein the prefix is/represents a first character from a file [pars. 186-188; a prefix string is initialized from a scan line input]; reading a second character from a file [fig. 10; par. 188; a next adjacent byte in the scan line is read]; concatenating the second character to the prefix to generate a first concatenated prefix [fig. 10; par. 190; the prefix string and the read byte are concatenated]; and determining if the first concatenated prefix is in the dictionary table [fig. 10; par. 190; a string table is searched with the concatenated string].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the compression taught by Au to include the prefix-related steps taught by Karlov. The motivation for doing so would have been to perform data compression in a suitable (i.e., optimal) manner [Karlov, pars. 8-10].
Referring to claim 3, Au discloses wherein at least one of the one or more strings comprises a single string character [par. 32; the dictionary is initialized using the source alphabet]. 
Referring to claim 4, Karlov discloses wherein initializing the dictionary table further comprises inserting an end of file (EOF) character into the dictionary table [par. 144; note the end of scan line]. 
Referring to claim 8, Au discloses wherein randomly inserting the first concatenated prefix into the dictionary table does not comprise randomly permuting the dictionary table [par. 40; data may be encoded without randomly permuting the dictionary table].
Referring to claim 9, Karlov discloses determining if there is more data in the file [fig. 10; par. 193; note the end of scan line test]; and when there is more data in the file, performing operations comprising: setting the prefix to the first concatenated prefix [fig. 10; par. 193; the prefix string is set to contain only the read byte]; reading a third character from a file [fig. 10; par. 188; a next adjacent byte in the scan line is read]; concatenating the third character to the prefix to generate a second concatenated prefix [fig. 10; par. 190; the prefix string and the read byte are concatenated]; and determining if the second concatenated prefix is in the dictionary table [fig. 10; par. 190; a string table is searched with the concatenated string]; when the second concatenated prefix is not in the dictionary table, randomly inserting the prefix at a random index of the dictionary table [par. 35; when a string is not found, an empty string is randomly selected from the dictionary for storing a copy of the string].
Referring to claim 10, see at least the rejection for claim 1. Au further discloses a computer storage medium comprising computer executable instructions that, when executed by at least one processor, perform the claimed method [fig. 3, memory 130], comprising inserting the concatenated prefix into the dictionary table at the random index without randomly permuting the dictionary table [par. 40; data may be encoded without randomly permuting the dictionary table].
Referring to claim 11, Au discloses wherein the random index is generated based upon a key [par. 35; the random selection of the empty entry is based on a keyed hashing function].
Referring to claim 12, Au discloses wherein the random permutation value is generated using at least one of: a deterministic pseudo-random generator; and a deterministic pseudo-random function [par. 67; the permutation offsets are random numbers].
Referring to claim 17, Au discloses wherein at least one of the one or more strings comprises a single character [par. 32; the dictionary is initialized using the source alphabet].
Referring to claim 18, Karlov discloses wherein initializing the dictionary table comprises inserting an end of file (EOF) character into the dictionary table [par. 144; note the end of scan line].

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Au in view of Schneider (US Pub. 20100127902).
Referring to claim 19, Au discloses a method for performing secure decryption, the method comprising: 
initializing a table with one or more character strings, each of the one or more character strings associated with a respective index [par. 32; a dictionary is initialized using a source alphabet]; 
...evicting the previous entry from the table; and 
reinserting the previous entry at a random index of the table [par. 35; an empty string entry is randomly selected from the dictionary for storing a copy of the strings after adding x, and the random selection of the empty string entry is based on a keyed hashing function with the string as input] without randomly permuting the table [par. 40; data may be encoded without randomly permuting the dictionary table].
Au does not appear to explicitly disclose reading a first index from an encrypted file; outputting, to a decrypted file, an entry from the table associated with the first index; and identifying the entry at the first index as a previous entry.
However, Schneider discloses reading a first index from an encrypted file [par. 74; a second input stream of index values is received]; outputting, to a decrypted file, an entry from the table associated with the first index [par. 77; literal values corresponding to a string entry associated with an index value are added to an output stream]; and identifying the entry at the first index as a previous entry [par. 77; a string entry is determined to be associated with the index value].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the compression taught by Au to include the indexing taught by Schneider. The motivation for doing so would have been to improve compression techniques by using previously received characters to encode subsequent characters [Schneider, par. 3].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE PARK whose telephone number is (571) 270-7727 and fax number is (571) 270-8727.  The examiner can normally be reached M-F 8AM-5PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES TRUJILLO can be reached at (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov/.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/Grace Park/Primary Examiner, Art Unit 2157